Citation Nr: 0432335	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  03-11 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a skin 
disorder, and if so, whether the reopened claim should be 
granted.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel





INTRODUCTION

The veteran had active duty from June 1979 to March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO, in pertinent part, determined 
that new and material evidence had not received to reopen a 
claim of entitlement to service connection for a skin 
disorder.


FINDINGS OF FACT

1.  In an April 1992 rating decision, the RO denied 
entitlement to service connection for a skin disorder.  The 
veteran did not appeal that decision and it became final.  

2.  Evidence received since the final April 1992 RO decision 
is new and bears directly and substantially on the matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the claim for 
entitlement to service connection for a skin disorder.

3.  Service medical records show in service the veteran was 
treated for acute skin conditions.

4.  There is no competent medical evidence of record relating 
the veteran's current skin disorder to any disease or injury 
which occurred during active military service.




CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for a skin disorder has 
been received, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

2.  A chronic skin disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110, 1131, 5103, 
5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issues currently before the Board arose from a 
claim which was filed in January 2001.  The regulatory 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective on 
August 29, 2001.  In this case, the VCAA and its implementing 
regulations are accordingly generally applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims (Court) stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

Considering both the decision of the Court in Pelegrini and 
the opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

In a letter dated in July 2001, the RO informed the veteran 
of the VCAA and its potential effect upon his claim.  In 
addition, the appellant was advised, by virtue of a detailed 
April 2003 statement of the case (SOC) and a supplemental 
statement of the case (SSOC) issued in September 2003, of the 
pertinent law and what the evidence must show in order to 
substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  The veteran 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the April 2003 SOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In August 2001, the veteran 
wrote that he did not have additional medical evidence to 
provide.  In December 2001, in his notice of disagreement, 
the veteran indicated that he was going to seek health care 
for his skin condition from a private doctor and would submit 
the evidence as soon as it became available.  In October 
2002, the RO wrote to the veteran notifying him that it had 
not received the medical records the veteran indicated he 
would send from private facilities.  He was advised to send 
the information describing additional evidence or the 
evidence itself.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.




II.  Pertinent legal criteria

A.  Finality and Materiality

An appeal to the Board consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.200, 20.302 
(2003).  Absent an appeal, a decision of a duly constituted 
rating agency or other agency of original jurisdiction shall 
be final and binding on all VA field offices as to 
conclusions based upon evidence on file at the time VA issues 
written notification in accordance with 38 U.S.C.A. § 5104.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103).  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a) (2001).

The Board notes that 38 C.F.R. § 3.156 was has been amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  However, this 
change is not applicable in the present case because the 
appellant's claim was not filed on or after August 29, 2001, 
the effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629 (Aug. 29, 2001).


In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a), in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim, 
but only after ensuring that the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

B.  Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The Court held in Savage that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  See Savage, 10 Vet. App. at 
497.  The only proviso is that there be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and his post-service symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent.


III.  Factual background

A review of the file shows that the veteran filed a previous 
claim for entitlement to service connection for a skin 
disorder.  Based upon review of the service medical records, 
the RO denied the claim in a rating decision in April 1992.  
The veteran was notified of this decision by letter dated in 
April 1992.  He did not initiate an appeal, therefore, that 
decision was final.  

Service medical records show the veteran complained of a rash 
over his face and neck in October 1989.  The impression was 
"rule out" contact dermatitis.  He complained of a rash on 
his lower back in December 1990.  He was treated for an acute 
and transitory episode of contact dermatitis in March 1991.  
At a May 1991 routine five-year examination, he denied having 
skin disease.  On the separation examination in February 
1992, he again denied having skin disease, and the clinical 
evaluation of his skin was normal. 

In January 2001 the veteran sought to reopen this claim, and 
submitted a copy of the April 1992 notification letter and a 
copy of a March 1991 service medical record when he sought 
treatment for the episode of contact dermatitis.  He 
described having the skin condition again, with a rash all 
over his body and ring-worm type of spots as well.  

VA outpatient treatment records show that in January 2001 the 
veteran sought treatment for a rash with hives all over his 
body that itched a lot.  He gave a history of a rash for ten 
years which occurred periodically, and had started getting 
worse a month earlier.  Clinical findings noted dark brown 
lesions on the chest, lower abdomen and back.  

When seen by a VA physician the same day, he related having a 
generalized pruritic rash for three weeks.  He said he had 
experienced the same rash in 1991 while in service, diagnosed 
as contact dermatitis.  He had suffered another episode four 
years earlier.  Pruritis was worse at night.  Clinical 
findings noted generalized psoriaform lesions, worse on the 
buttocks.  The assessment was psoriasis.  

The veteran was referred to a VA dermatology clinic, where he 
was seen in February 2001 for ichthyosis and atopic eczema.  
His history was recorded of a generalized pruritic skin rash 
which was recurrent in nature, with a few episodes in the 
last few years.   

The veteran was provided a VA Compensation and Pension (C&P) 
examination in August 2001.  The examiner reviewed the claims 
file and VA medical records.  The veteran related having an 
episode of generalized body and skin itching around 1990 in 
service; he said he was not given any specific diagnosis but 
was treated with non-specific injections and, after one or 
two weeks, the itching resolved.  He stated that from 1990 to 
the time of the examination, he had experienced about two or 
three episodes of flare-ups of itching all over his body, 
with the last one in March 2001.  These flare-ups lasted for 
one to three days, and included itching all over his body.  
The VA examiner noted that, according to the dermatologist in 
March 2001, the veteran had a hereditary condition of 
ichthyosis, which was characterized by moderate-to-severe 
dryness of the skin, and the dryness caused him to be itchy.  
The examiner stated that the diagnosis was confirmed because 
the treatment prescribed was to use moisturizing cream, and 
the veteran said that when he used the moisturizing cream he 
did not have any itching.  

The clinical findings were that the veteran had obvious signs 
of mild-to-moderate ichthyosis with characteristic skin 
lesions of ichthyosis, and he described the areas involved.  
The diagnoses were mild-to-moderate symptomatic hereditary 
ichthyosis, found; and contact dermatitis, not found.   

Additional VA outpatient treatment records show a diagnosis 
of tinea pedis in August 2001.  The veteran was treated for 
pseudofolliculitis and ichthyosis, and had a skin cancer 
screening in December 2001.  

A VA outpatient treatment record shows the veteran was seen 
for a routine follow-up appointment in May 2002.  He 
continued to have a rash on his body.  He had a dermatology 
appointment scheduled in August 2002.  His history included 
mild atopic dermatitis.  The pertinent diagnosis was 
"chronic mild atopy".  At the August 2002 dermatology 
appointment he did not have any active pseudofolliculitis 
lesions, but he still had ichthyosis with excoriation marks 
in places.  He was advised to keep using the medicated cream.  
He was to return approximately in one year for another check-
up.

The veteran was again afforded a VA C&P examination in May 
2003.  The examiner reviewed the claims file and noted that 
in 1989 the veteran had had an episode of facial rash and was 
diagnosed with contact dermatitis.  In 1991 he had diffuse 
itching all over his body associated with hives and redness 
of the skin.  He was treated with epinephrine injections, 
probably because he had some signs of angioneurotic edema.  
The examiner also noted that, although the veteran stated 
that during his military career he had episodes of itching 
all over his body periodically, the examiner found only two 
occasions when the veteran reported this itching all over his 
body.  The veteran described his present episodes of itching 
and the treatment.  The clinical findings of the skin 
examination were recorded.  He had characteristic small fish-
skin-like lesions, which are the characteristic signs of 
ichthyosis.  The diagnosis was hereditary ichthyosis with 
associated episodes of neurotic itching found.  

The examiner concluded that his review of the claims file 
showed that on two occasions the veteran had complaints of 
itching all over, and in 1989 he had some redness of the 
skin, and the second time in 1991, he even had hives noticed 
all over his body.  At the time of the May 2003 examination, 
the veteran had no signs of redness on the skin, and no signs 
of hives or any other signs of rounded lesions or psoriatic 
type lesions on his skin.  Based upon the evidence in the 
veteran's medical records, and due to the fact that the skin 
lesions reported when he was on active duty and the present 
skin lesions with secondary itching were different skin 
conditions, the examiner provided a medical opinion that it 
is "less likely than not" that the veteran's present 
chronic skin condition is related to the skin condition that 
was reported during his military service.  The examiner 
repeated that he based his opinion basically upon the fact 
that the skin lesions and itching which the veteran had 
during active duty were different from the present skin 
lesions found on physical examination in May 2003.


IV.  Analysis

The veteran contends that the evidence he has submitted is 
new and material, warranting reopening and a grant of his 
claim for service connection for a chronic skin disorder.  

In January 2001, the veteran attempted to reopen his claim 
for service connection for a skin disorder.  The Board notes 
that, although in the November 2001 rating decision the RO 
determined that new and material evidence had not been 
received to reopen the claim, during the appeal, the RO 
apparently determined that new and material evidence had been 
submitted to reopen the claim, and decided the claim on the 
merits as indicated in the supplemental statement of the case 
issued in September 2003.  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Therefore, although the VARO in Waco reopened the 
claim, the issue before the Board is as stated on the first 
page of the present decision.

The evidence received into the record since the April 1992 
determination that denied entitlement to service connection 
for a skin disorder includes statements from the veteran 
about his skin disorder, and VA medical examinations showing 
a skin disorder.  In the Board's opinion, such evidence, 
presumed credible for this purpose, is new, it does bear 
directly and substantially on the question of service 
connection for a skin disorder, and it is so significant as 
to warrant reconsideration of the merits of the claim on 
appeal.  This is particularly true in view of the low 
threshold required to establish new and material evidence 
under the Hodge precedent, supra. 

The Board finds that the additional evidence, when viewed 
with that previously of record is new and material evidence 
as defined by the regulation, is not cumulative and 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (prior to August 29, 2001).  Accordingly, we 
concur with the RO's finding in this regard, and the claim 
may be reopened.  38 U.S.C.A. § 5108.  The Board will proceed 
to evaluate the merits of the claim.  The veteran will not be 
prejudiced thereby as he has been advised of the law and 
regulations pertaining to entitlement to service connection 
and has been afforded an examination and opportunity to 
present argument and evidence in support of his claim; 
moreover, the RO has considered the claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

As previously stated, for entitlement to service connection, 
there must be competent medical evidence of a nexus between 
the in-service findings and diagnoses, the post service 
symptoms, and a current diagnosed disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

As discussed above, the service medical records show 
treatment in service on two occasions for a skin rash, which 
apparently resolved with no residuals.  After these episodes, 
at a May 1991 routine five-year examination and at the 
separation examination in February 1992, the veteran denied 
having skin disease.  The clinical evaluation of skin was 
normal on the separation examination in February 1992.

The Board has carefully considered the veteran's statements.  
He is certainly competent, as a lay person, to report that as 
to which he has personal knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  He is not, however, competent to 
offer his medical opinion as to cause or etiology of the 
claimed disability, as there is no evidence of record that 
the veteran has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran's 
statements are not competent medical evidence as to a nexus 
between his current skin disorder and active service, or as 
to claimed continuity of symptomatology demonstrated after 
service. 

The first medical evidence of record subsequent to service 
noting treatment for a skin rash, assessed as psoriasis, was 
in January 2001, almost 10 years after service.  He was seen 
by a dermatologist in February 2001 for ichthyosis and 
ectopic eczema.  At a VA C&P examination in August 2001, the 
diagnosis was symptomatic hereditary ichthyosis.  The 
examiner noted that contact dermatitis was not found.  

A VA examiner in May 2003, after review of the claims file 
and examination of the veteran, diagnosed hereditary 
ichthyosis with associated episodes of neurotic itching 
found.  The examiner opined that it is unlikely that the 
veteran's present chronic skin condition is related to the 
skin condition that was reported during his military service.  

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's current skin condition 
began during service.  There is no competent medical evidence 
that the veteran currently has a skin condition which has 
been linked to service or to a service-connected disability.  
No probative, competent medical evidence exists of a 
relationship between any currently claimed skin condition and 
any continuity of symptomatology asserted by the veteran.  
See McManaway v. West, 13 Vet. App. 60, 66 (1999) (holding 
that, where there is assertion of continuity of 
symptomatology since service, medical evidence is required to 
establish "a nexus between the continuous symptomatology and 
the current claimed condition"), vacated on other grounds 
sub nom. McManaway v. Principi,14 Vet. App. 275 (2001) (per 
curiam); Voerth v. West, 13 Vet. App. 117 (1999); Savage v. 
Gober, 10 Vet. App. 488 (1997).

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt. However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, the claim for service 
connection must be denied.




ORDER

Entitlement to service connection for a chronic skin disorder 
is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



